Motion to dismiss purported appeal and vacate stay granted to the extent of vacating the stay contained in the order to show cause dated October 31, 1960 and contained in the order of this court entered December 8, -1960. As the appellant has not served or filed a notice of appeal within 30 days after the entry of the order granting leave to appeal (Civ. Prae. Act, § 624, subd. 2) no appeal is pending in this court. That branch of the motion which seeks a dismissal of the appeal is therefore dismissed, without costs. Concur — Breitel, J. P., Rabin, Yalente, McNally and Eager, JJ.